Citation Nr: 1000613	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  03-34 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1966 to June 
1968 with additional service in the U.S. Naval Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Veteran testified at a hearing at the RO before a 
decision review officer in April 2004.  A transcript of that 
hearing has been associated with the claims file.

This case was previously remanded by the Board in April 2006 
and July 2009 for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Affording the Veteran the benefit of the doubt, the objective 
evidence of record demonstrates that tinnitus is related to 
acoustic trauma during the Veteran's active service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
the criteria for the establishment of service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the Appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Due to the subjective nature of the disorder, the 
veteran, as a layperson is competent to testify as to his 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran maintained that his tinnitus was 
caused by the acoustic trauma he experienced during his 
active service and also during his service in the U.S. Naval 
Reserves while working in aircraft maintenance.  

Service personnel records are absent of any evidence of noise 
exposure or acoustic trauma in service.  The Veteran's 
service personnel records reflect that he was stationed in 
Danang, Vietnam from October 1967 to April 1968, at which 
time his military occupational specialty (MOS) was that of an 
ammunition technician.  Therefore, this evidence supports the 
Veteran's claims that he was exposed to excessive noise 
during active service.

Service treatment records are absent of any complaints or 
findings of tinnitus.  Upon separation from his active 
service, a May 1968 separation examination reflects the 
Veteran's hearing was 15 out of 15 on the whisper voice test 
and no other findings related to the ears were noted.  
Audiological testing in November 1984 and June 1985 physical 
examinations, from the Veteran's duty in the U.S. Naval 
Reserves, reflect an increase in the Veteran's speech 
reception thresholds, in decibels, at certain frequencies.  

The Board notes that the Veteran's service personnel records 
do not contain any records related to his service in the U.S. 
Naval Reserves, in order to verify whether the Veteran was 
exposed to noise during a period of active duty for training 
or inactive duty for training, for VA compensation purposes.  

VA outpatient treatment reports from August 2002 to December 
2005 reflect that the Veteran was treated for complaints of 
tinnitus.  

In an August 2003 VA audiology report, the Veteran reported 
noise exposure while in the military as well as recreational 
noise exposure from motorcycles and shooting.  The examiner's 
findings were positive for constant tinnitus.  

In an February 2005 VA examination, the Veteran reported a 
history of combat noise exposure during his active service 
and exposure to noise secondary to the nearby presence of a 
supplementary jet engine during his U.S. Naval Reserves 
service in 1984 and 1985.  He was diagnosed with tinnitus and 
the examiner found that it was more likely than not the 
result of the Veteran's military career, both in the 1960's 
as a Marine and in the 1980's as a Reservist.  While the 
examiner found that the Veteran had no other significant 
noise exposure to explain his hearing loss, VA educational 
benefits records reflect that the Veteran's took civilian 
courses to be a commercial pilot, flight instructor and 
helicopter pilot at various times from 1969 to 1977.  

In an April 2009 VA examination, the Veteran reported a 
history of exposure to combat related noise during his active 
service in Vietnam and exposure to jet aircraft noise while 
serving in the U.S. Naval Reserves in 1984 and 1985.  
Recreational noise exposure to firearms was also noted, 
although the exact time frame was unknown.  The examiner also 
noted that VA educational benefits records indicated that the 
Veteran's took civilian courses to be a commercial pilot, 
flight instructor and helicopter pilot at various times from 
1969 to 1977, however, the Veteran did not report this 
history during the examination.  Following a physical 
examination and review of the claims file, including both 
service treatment records and copies submitted by the Veteran 
of his U.S. Naval Reserves examinations, the examiner 
concluded that it was at least as likely as not that the 
Veteran's tinnitus could be secondary to acoustic noise 
during his U.S. Naval Reserves service.  

After a careful review of the record, and resolving all doubt 
in favor of the Veteran, the Board has determined, based upon 
the medical and satisfactory lay evidence set forth above, 
that the Veteran's current tinnitus was incurred during his 
active service.  As noted above, the Veteran's service 
information supports his reports of exposure to excessive 
noise during his active service.  The post service medical 
evidence of record reflects that the Veteran is currently 
diagnosed with tinnitus.  The February 2005 VA examiner, as 
an ear, nose and throat (ENT) specialist, concluded that 
tinnitus was more likely than not, the result of the 
Veteran's military career, both in the 1960's as a Marine and 
in the 1980's as a Reservist.  While the April 2009 VA 
examiner found that it was at least as likely as not that the 
Veteran's tinnitus could be secondary to acoustic noise 
during his U.S. Naval Reserves service, this conclusion does 
not appear to contradict the February 2005 VA examiner's 
opinion with respect to the Veteran's noise exposure during 
his active service in the 1960's, as no opinion regarding the 
Veteran's active military service was furnished by the April 
2009 VA examiner.  Moreover, the April 2009 VA examiner's 
opinion supports the February 2005 examiner's opinion, in 
part, concerning the Veteran's U.S. Naval Reserves service.  
With respect to the opinions provided in the record, the 
Board finds that, taken together, they put the evidence in 
relative equipoise.  

Thus, resolving all reasonable doubt in favor of the Veteran, 
service connection for tinnitus is warranted.  38 C.F.R. § 
3.102 (2009).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Lewinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is granted, subject to the 
regulations applicable to the payment of monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


